     Case 2:18-cr-00173-GW Document 1774 Filed 08/19/19 Page 1 of 3 Page ID #:6484



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN J. NELSON (Cal. Bar No. 185149)
4    Assistant United States Attorney
     Deputy Chief, International Narcotics,
5     Money Laundering, & Racketeering Section
     MAX B. SHINER (Cal. Bar No. 187125)
6    Assistant United States Attorney
     Deputy Chief, Violent & Organized Crime Section
7         1400/1300 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: 213-894-5339/3308
9         Facsimile: 213-894-0142
          E-mail: shawn.nelson@usdoj.gov
10                max.shiner@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12

13                            UNITED STATES DISTRICT COURT
14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
15   UNITED STATES OF AMERICA,                No. CR 18-00173-GW

16              Plaintiff,                    DISCOVERY STATEMENT

17                    v.

18   JOSE LANDA-RODRIGUEZ, et al.,
19              Defendants.

20

21         Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     Case 2:18-cr-00173-GW Document 1774 Filed 08/19/19 Page 2 of 3 Page ID #:6485



1    California and Assistant United States Attorneys Shawn J. Nelson and

2    Max B. Shiner, hereby files its Discovery Statement, pursuant to the

3    Court’s order at the July 19, 2019, status conference.

4    Dated: August 19, 2019,               Respectfully submitted,

5                                          NICOLA T. HANNA
                                           United States Attorney
6
                                           LAWRENCE S. MIDDLETON
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9                                           /s/ Max B. Shiner
                                           SHAWN J. NELSON
10                                         MAX B. SHINER
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:18-cr-00173-GW Document 1774 Filed 08/19/19 Page 3 of 3 Page ID #:6486



1                                  DISCOVERY STATEMENT
2          On July 19, 2019, the Court held a status conference in this

3    matter, during which it directed the government to file a discovery

4    statement indicating that all “regular” (non-expert) discovery had

5    been produced (with the exception of certain categories of discovery

6    that were discussed at the status conference).

7          All discovery currently in the government’s possession has been

8    disclosed, with the exception of the following:

9          (1)   Cooperating witness discovery.       The identities of
10   cooperating witnesses, including informants and any cooperating

11   defendant(s), as well as Giglio materials concerning such witnesses,

12   and any Jencks statements of such witnesses obtained after the

13   unsealing of the Indictment in this case.         The government currently

14   plans to produce these materials on or about 45 days before trial,

15   pursuant to paragraph 7 of the Court’s Protective Order Regarding

16   Witness/Victim Identifying Information (CR 582);

17         (2)   Filter team discovery.      Discovery that has not yet been

18   approved for production to the prosecution team by the filter team
19   that is tasked with reviewing materials for potential attorney-client

20   privilege;

21         (3)   Specific discovery requests.       Materials that are the

22   subject of specific discovery requests by certain defense counsel,

23   which the government is in the process of attempting to locate and

24   produce;

25         (4)   Trial preparation.     Any other materials that the government

26   may identify and acquire in the process of trial preparation.

27

28
